DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0329125 to Mizufune et al. (Mizufune hereinafter).
Regarding claim 1, Mizufune teaches a pump assembly (1) having a first (33) and second (34) stage for cooling process air, the assembly comprising: a pump (13) and a motor (14) coupled by a coupling arrangement (31), the pump having a cooling air intake (at 15) and a cooling air exhaust (upper end of 28, the examiner notes that no flow of the cooling air from the intake to the exhaust is claimed, therefore parallel flows are included in the broadest reasonable interpretation); the pump further having a process air intake (23) and a process air discharge (40); and a heat exchanger (33, 34) enclosed within a housing (12) and having a process air inlet (25) and a process air outlet (to 19) coupled to the pump, the heat exchanger comprising isolated first (partially defined by 37) and second (partially defined by 28) regions such that within said first region said cooling air exhaust of said pump is positioned at a first stage (33) of tubing within said heat exchanger and further such that within said second region said cooling air intake of said pump is positioned at a second stage (34) of tubing within said heat exchanger with a baffle (e.g. side wall of conduit 37) at least partially separating the regions.
Regarding claim 2, Mizufune teaches a wall (of 37) which is tantamount to a baffle and which isolates the first and second regions.
Regarding claim 3, Mizufune teaches an air compressor (13).
Regarding claim 4, Mizufune teaches a fan (18) in the second region.
Regarding claim 5, Mizufune teaches that exhaust air (i.e. air exhausted by fan 15) is passed through the heat exchanger (at 33) to cool the process air.
Regarding claim 8, Mizufune teaches method of assembling a pump assembly (1) having a first (33) and second stage (34) for cooling process air, the method comprising the steps of: providing a pump (13) and a motor (14) coupled by a coupling arrangement (31), the pump having a cooling air intake (at 15), a cooling air exhaust (upper end of 28), a process air intake (23), and a process air discharge (40); and assembling a heat exchanger (33, 34) comprising: forming first (partially defined by 37) and second (partially defined by 28) regions, the first region isolated from the second region; positioning a first stage (33) of tubing within said first region of the heat exchanger; positioning a second stage (34) of tubing within said second region of said heat exchanger; forming a process air inlet (25) fluidly coupled to the first region; and forming a process air outlet (to 19) fluidly coupled to the second region; and positioning the heat exchanger relative to the pump such that within said first region said cooling air exhaust from a discharge of said pump and passes through at the first stage of tubing; and positioning the heat exchanger relative to the pump such that within said second region said cooling air intake of said pump passes through at the second stage of tubing.
Regarding claim 9, Mizufune teaches a wall (of 37) which is tantamount to a baffle and which isolates the first and second regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizufune in view of JP 2016133038 to Hioki (Hioki, citing US PGPub 2017/0350412 as translation).
Regarding claims 6 and 7, Mizufune teaches the limitations of claim 1 from which these claims depend, as discussed above.  Mizufune further teaches that the exhaust air (i.e. air exhausted by fan 15) is passed through the heat exchanger (at 33) to cool the process air.  Mizufune does not teach the limitation of air being drawn through the heat exchanger through the cooling air intake.  Hioki teaches a heat exchanger (4) and fan (3) in combination arranged such that the fan draws air through the heat exchanger (paragraph 26). Hioki teaches that this arrangement in combination with the particular fan shroud is advantageously quiet (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art to move the fan (18) of Mizufune or to rearrange the air passage thereof so as to draw air across the heat exchanger (34) in order to reduce noise.
Regarding claim 10, Mizufune teaches the limitations of claim 8 from which these claims depend, as discussed above.  Mizufune further teaches that the exhaust air (i.e. air exhausted by fan 15) is passed through the heat exchanger (at 33) to cool the process air.  Mizufune does not teach the limitation of air being drawn through the heat exchanger through the cooling air intake.  Hioki teaches a heat exchanger (4) and fan (3) in combination arranged such that the fan draws air through the heat exchanger (paragraph 26). Hioki teaches that this arrangement in combination with the particular fan shroud is advantageously quiet (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art to move the fan (18) of Mizufune or to rearrange the air passage thereof so as to draw air across the heat exchanger (34) in order to reduce noise.
Regarding claim 13, Mizufune teaches a pump assembly (1) having a first (33) and second (34) stage for cooling process air, the assembly comprising: a pump (13) and a motor (14) coupled by a coupling arrangement (31), the pump having a cooling air intake (at 15) and a cooling air exhaust (upper end of 28, the examiner notes that no flow of the cooling air from the intake to the exhaust is claimed, therefore parallel flows are included in the broadest reasonable interpretation); the pump further having a process air intake (23) and a process air discharge (40); and a heat exchanger (33, 34) enclosed within 12 and having a process air inlet (25) and a process air outlet (to 19) coupled to the pump, the heat exchanger comprising isolated first (partially defined by 37) and second (partially defined by 28) regions such that within said first region said cooling air exhaust of said pump is positioned at a first stage (33) of tubing within said heat exchanger and further such that within said second region said cooling air intake of said pump is positioned at a second stage (34) of tubing within said heat exchanger. Mizufune further teaches that the exhaust air (i.e. air exhausted by fan 15) is passed through the heat exchanger (at 33) to cool the process air.  Mizufune does not teach the limitation of air being drawn through the heat exchanger through the cooling air intake.  Hioki teaches a heat exchanger (4) and fan (3) in combination arranged such that the fan draws air through the heat exchanger (paragraph 26). Hioki teaches that this arrangement in combination with the particular fan shroud is advantageously quiet (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art to move the fan (18) of Mizufune or to rearrange the air passage thereof so as to draw air across the heat exchanger (34) in order to reduce noise.
Regarding claim 14, Mizufune teaches an air compressor (13).
Regarding claim 15, Mizufune teaches a fan (18) in the second region.
Regarding claim 16, Mizufune teaches a second fan (18), which is located, per the combination, so as to draw air into the housing across the associated heat exchanger section (34).
Regarding claim 17, Mizufune teaches fins (see Fig. 5).
Regarding claim 19, Mizufune teaches that the tubing sections (33, 34) are in fluid communication with the process air.
Regarding claim 20, according to the combination, the fan of Mizufune is arranged between the heat exchanger and the cooling air intake of the pump.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizufune in view of GB 299,675 to Rothmann et al. (Rothmann).
Regarding claim 11, Mizufune teaches the limitations of claim 8 from which claim 11 depends, but does not teach the limitation of tubing which splits into several tubes.  Rothmann teaches that a heat exchanger includes branched pipes (h) for process fluid.  Those of ordinary skill in the art will plainly appreciate that such an arrangement increases surface contact of process fluid conduit with the coolant and therefore enhances the heat transfer effect.  Therefore, it would have been obvious to one of ordinary skill in the art to use a branched pipe as taught by Rothmann in the heat exchanger (33, 34) of Mizufune in order to increase the heat exchange.
Regarding claim 12, Mizufune teaches fins (see Fig. 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizufune in view of Hioki as applied to claim 13 above, and further in view of Rothmann.
Regarding claim 18, Mizufune teaches the limitations of claim 13 from which claim 18 depends, but does not teach the limitation of tubing which splits into several tubes.  Rothmann teaches that a heat exchanger includes branched pipes (h) for process fluid.  Those of ordinary skill in the art will plainly appreciate that such an arrangement increases surface contact of process fluid conduit with the coolant and therefore enhances the heat transfer effect.  Therefore, it would have been obvious to one of ordinary skill in the art to use a branched pipe as taught by Rothmann in the heat exchanger (33, 34) of Mizufune in order to increase the heat exchange.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
With respect to the argument that Mizufune does not teach a baffle, the examiner disagrees.  First, the broadest reasonable interpretation of a “baffle” includes a wall of practically any shape.  Furthermore, the recitation of the first and second regions is broad enough to encompass arbitrarily drawn volumes which have space between them and which are in mutual fluid communication.  That is, neither the structure nor the nature of the isolation are claimed.  As such, the provision of a nozzle or the like by Mizufune (at 37) is sufficient, by reason of providing a wall, to meet the limitation of the claimed baffle. The examiner is therefore not persuaded that the inclusion of the baffle in claim 1 is sufficient to overcome Mizufune.
With respect to the argument that various claimed elements are not “within” the first region, the examiner again notes the breadth of the term region, which is effectively uncoupled from any structure of the claimed invention and reads on any volume of any arbitrary shape which satisfies the other limitations thereon.  Since volumes exist which contain the first stage of tubing and the like within the apparatus of Mizufune, the claimed invention is anticipated.
With respect to the argument that Mizufune does not teach isolation of the two regions, the examiner again notes the breadth of the argued limitations as currently drafted.  Specifically, none of the geometry, location relative to other claimed elements or the nature of the isolation are claimed.  Accordingly the examiner is not persuaded that the rejection is in error.
In view of the above, the rejections set forth herein are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 September 2022